

EXHIBIT 10.2


FIRST AMENDMENT TO THE AMENDED AND
RESTATED NON-COMPETITION AND SEVERANCE AGREEMENT


This First Amendment to the Amended and Restated Non-Competition and Severance
Agreement (this "First Amendment"), is dated to be effective November 10, 2017
(the "Effective Date"), and is by and between Crysteel Manufacturing, Inc.
("Crysteel") and Robert Fines ("Executive"), together the "Parties" to this
First Amendment.


WHEREAS, the Parties entered into that certain Amended and Restated Non-
Competition and Severance Agreement, dated September 30, 2015 (the "Agreement");


WHEREAS, the terms of this Amendment were agreed to contingent upon the closing
of the transaction contemplated in the Stock Purchase Agreement between Federal
Signal Corporation and GenNx/TBEI Holdings, LLC, pursuant to which Federal
Signal Corporation agreed to acquire all the outstanding shares of capital stock
of GenNx/TBEI Intermediate Co., a Delaware corporation and the parent company of
Crysteel (the "Transaction");


WHEREAS, the Transaction closed on June 2, 2017, Federal Signal is now the
parent company of Crysteel, and Executive is employed pursuant to an offer
letter between Federal Signal and Executive dated May 4, 2017; and


WHEREAS, this First Amendment is made by and between the Parties, as
contemplated in paragraph 10 of the offer letter between Federal Signal and
Executive dated May 4, 2017 and pursuant to Section 9 of the Agreement.


NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by both Parties, the Parties hereby agree as
follows:


1. All the terms of the Agreement shall remain in full force and effect except
as expressly amended by this First Amendment.


2. Paragraph 2 of the Agreement entitled "Post-Employment Payments" is hereby
modified to add new paragraphs 2( d), ( e), and (f) as follows:


"2(d) For the avoidance of any doubt, during the Entitlement Period, Executive
shall not be a participant in either the Federal Signal Corporation Executive
General Severance Plan or the Federal Signal Corporation General Severance Pay
Plan and Executive is not entitled to any post-employment or severance payments
other than as expressly set forth in this Agreement."


"2(e) The severance benefits provided for in paragraph 2(b) of this Agreement
shall be paid as a continuation of pay, less taxes and withholdings. Such
benefits shall commence on the first regular payroll date on or after the
sixtieth (60th) day after Executive's separation from service, as defined in
Section 409A of the Internal Revenue Code of 1986, as amended ("Section 409A"),
provided Executive has signed the release required by paragraph 2(c) of this
Agreement without revocation, and be paid in equal installments in accordance
with the regular payroll practices of the Company. Notwithstanding the
foregoing, the first installment payment shall





--------------------------------------------------------------------------------




include all amounts of base salary that would otherwise have been paid to
Executive during the sixty-day delay."


"2(f) This Agreement is intended to comply with Section 409A or an exemption
thereunder and shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption and the Parties agree to
revise this Agreement as necessary to comply with Section 409A or an exemption
therefrom to fulfill the purpose of the voided provision. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service, as a short-term deferral, or as a
settlement payment pursuant to a bona fide legal dispute shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, any
installment payments provided under this Agreement shall each be treated as a
separate payment. To the extent required under Section 409A, any payments to be
made under this Agreement upon a termination of employment shall only be made
upon a "separation from service" under Section 409A. To the extent that payments
provided under this Agreement are not exempt from Section 409A, and to the
extent that Executive is a "specified employee," payments due Executive shall
begin no sooner than six (6) months after Executive's separation from service
(other than for death); provided, however, that any payments not made due to the
6-months delay period required under Treasury Regulation Section 1.409A-3(i)(2)
shall be made in a single lump sum as soon as administratively practicable after
the expiration of such six (6) month period, with interest thereon, and the
balance of all other payments required under this Agreement shall be made as
otherwise scheduled under this Agreement. For purposes of this Agreement, the
term "Specified employee" shall have the meaning set forth in Treasury
Regulation Section l.409A-l(i). The determination of whether Executive is a
"specified employee" shall be made by the Company in good faith applying the
applicable Treasury regulations. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest, or other expenses that
may be incurred by Executive on account of non-compliance with Section 409A."


3. Paragraph 4(d) of the Agreement is stricken in its entirety and replaced with
the following paragraph 4(d):


"4(d) "Entitlement Period" means the period commencing on June 2, 2017 and
ending on June 2, 2020, or as earlier terminated in accordance with the terms of
this Agreement or otherwise by the Parties."


4. Paragraph 11 of the Agreement is stricken in its entirety and replaced with
the
following paragraph 11:






"11. Notices. All notices and other communications required or permitted under
this Agreement must be in writing and will be deemed to have been duly given (a)
when delivered in person, (b) when dispatched by electronic facsimile transfer
(if confirmed in writing by mail simultaneously dispatched), (c) one business
day after having been dispatched by a nationally recognized overnight courier
service, or (d) five (5)





--------------------------------------------------------------------------------




business days after being sent by registered or certified mail, return receipt
requested, postage prepaid, to the appropriate party at the address or facsimile
number below:
If to the Executive: Robert Fines
2305 English Village Lane
Mountain Brook, AL 35223
bfines@tbei.com




If to the Company:


Crysteel Manufacturing Company
52182 Ember Road
Lake Crystal, MN 56055
Attn: H.R. Director


with a copy to:


Federal Signal Corporation
1415 W. 22nd Street
Oak Brook, IL 60523
Attention: President/CEO


Any party may change its address for the purposes of this paragraph 11 by giving
notice as provided in this Agreement."


5. Paragraph 16 of the Agreement is stricken in its entirety and replaced with
the following paragraph 16:


"16. Integration. Together with the First Amendment, this Agreement represents
the complete agreement and understanding between the Parties with respect to the
subject matters addressed herein and effective as of its dates supersedes and
preempts any and all prior negotiations, agreements, representations, and
communications by or between the Parties, written or oral, including, but not
limited to, the offer of employment letter dated December 19, 2014, between TBEI
and Executive and the offer of employment letter dated May 4, 2017, between
Federal Signal Corporation and Executive. Notwithstanding the foregoing and for
the avoidance of any doubt, nothing in this paragraph or this Agreement
supersedes or preempts any written agreements between Federal Signal Corporation
and Executive."




*** SIGNATURE PAGE FOLLOWS***





















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have duly executed this First Amendment to the
Amended and Restated Non-Competition and Severance Agreement as of the day and
year first above written.


ROBERT FINES
 
 
CRYSTEEL MANUFACTURING, INC.
 
 
 
 
 
/s/ Robert Fines
 
 
/s/ Daniel A. DuPre'
 
Robert Fines
 
 
By: Daniel A. DuPre'
 
 
 
        Vice President & Secretary
 
 
 
 
 
4/20/2018
 
 
4/20/2018
 
Date
 
 
Date
 






